Case 1:18-cr-00834-PAE Document 608 Filed 08/11/21 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORE

 

UNITED STATES OF AMERICA,
18 Cr. 834 (PAE)

ORDER

DENARD BUTLER,
Defendant.

 

 

PAUL A. ENGELMAYER, District Judge:

The Court has reviewed the renewed application for compassionate release filed on
behalf of defendant Denard Butler, Dkt. 606 (“Def. Mem.”), and the Government’s letter in
opposition, Dkt. 607 “Opp’n”).

The Government argues at the threshold that Butler’s motion should be denied because
he has failed to exhaust his administrative remedies. Opp’n at 1. However, as in the Court’s
previous Order, it is unnecessary to decide whether Butler’s properly exhausted his
administrative remedies because the Court concludes, on the merits, that substantially for the
same reasons set forth in the Court’s prior Order, a reduction of Butler’s sentence is not
supported by the “factors set forth in section 3553(a).” 18 U.S.C. § 3582(c)(1)(A).

Butler has now served approximately 30 months of the 60-month sentence imposed. See
Def. Mem. at 2. In the Court’s Order 15 months ago denying Butler’s motion for compassionate
release, the Court found that release at that early point “would disserve the[] important § 3553(a)
factors,” because Butler “continues to pose a danger to the community and... the § 3553(a)
factors do not support a reduction of sentence.” Dkt. 461 (“Order”) at 6. The overriding reason
for the denial of Butler’s compassionate release—that he had served only a modest portion of the

term of imprisonment that the Court determined was warranted under the 18 U.S.C. § 3553(a)
1
Case 1:18-cr-00834-PAE Document 608 Filed 08/11/21 Page 2 of 3

factors, viewed in totality—remains persuasive today. The Court acknowledges that Butler suffers
from asthma and bradycardia, a heart condition, which put him at greater risk were he to contract
COVID-19. Def. Mem. at 3. But this factor no longer can be claimed to merit significant weight
in the § 3553(a) calculus as to Butler. That is because, since February 2021, Butler has had the
opportunity to receive the Moderna COVID-19 vaccine, which would have dramatically reduced
his risk from the virus, but, on February 25, 2021, Butler refused the vaccine, and since then has
not changed course. Opp’n at 1-2. Actions have consequences. Butler cannot reasonably claim
that his increased risk exposure to COVID-19 warrants a sentence reduction when he has declined
to take the one action that-——incarcerated or not—would materially reduce the risks to him from
COVID-19. See, e.g., United States v. Bullock, No. 18-CR-528 (IMF), 2021 WL 1550424, at *1
(S.D.N.Y. Apr, 20, 2021) (noting that defendant “cannot satisfy his burden of showing that relief is
warranted based on the fact that he was offered, and he refused, a COVID-19 vaccine”). With the
risks presented to him by COVID-19 largely removed from the equation, Butler cannot point to
any factor that could conceivably justify a 50 percent reduction that the Court determined at
sentencing to be just in his case. The Court thus denies Butler’s request for release at this time
under § 3582(c).

That said, the Court reiterates that—although Butler’s rejection of the vaccine deprives him
of the ability to credibly claim to fear grave medical consequences from COVID-19—the
unexpected hardship presented by the pandemic, and the severe conditions it has occasioned at
USP Allenwood, would justify some reduction of the sentence imposed, albeit well short of the
reduction Butler seeks. It is premature to measure the extent of that justified reduction, with the
pandemic still a factor today. The Court will entertain a renewed application for release or
reduction of sentence from Butler later in his prison term. Accordingly, the denial of Butler’s

application is, again, without prejudice to his right to bring a renewed such application.

2

 
Case 1:18-cr-00834-PAE Document 608 Filed 08/11/21 Page 3 of 3

The Clerk of Court is respectfully directed to terminate the motion pending at docket 606.

SO ORDERED.

Kak A. Cnapnmp/

x

 

PAUL A. ENGELMAWER /
United States District Judge

Dated: August 11, 2021
New York, New York

 
